477 Pa. 211 (1978)
383 A.2d 898
COMMONWEALTH of Pennsylvania
v.
Dorothy FINLEY, Appellant (two cases).
Supreme Court of Pennsylvania.
Submitted January 9, 1978.
Decided March 23, 1978.
David Zwanetz, Philadelphia, for appellant.
*212 F. Emmett Fitzpatrick, Dist. Atty., Abraham J. Gafni, Deputy Dist. Atty., Steven H. Goldblatt, Deputy Dist. Atty. for Law, for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and LARSEN, JJ.

OPINION
PER CURIAM.
Appellant was convicted of possessing an instrument of crime generally, prohibited offensive weapon, carrying a firearm without a license, criminal conspiracy, robbery and murder of the second degree. On appeal appellant raises the following issues:
1. There was allegedly insufficient evidence to support any of the crimes charged;
2. That the search warrant was based on illegally obtained evidence and therefore the evidence obtained pursuant to the search warrant was allegedly inadmissible.
Having found no merit in either of these arguments, we affirm the judgments of sentence.